DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated 09/27/2021.
Claims 1-10 are allowed.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/27/2021 has been entered.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Yamamoto et al., US 20140309835 A1, in view of Kuroda et al., US 20080269973 A1.
	Yamamoto discloses A path planning device comprising: 
a sensor configured to detect position data of an obstacle in a vicinity of a moving body (See at least ¶31); 
See at least ¶58); and 
a processor configured to: set the moving path to a target position of the moving body based on (i) an environmental map of the moving body, (ii) the detected position data of the obstacle, and (iii) the stored position data of the obstacle, regularly update the set moving path (See at least ¶38 and 94).

Kuroda discloses in response to determining that the detected obstacle is positioned on a first moving path to the target position of the moving body after the first moving path is set, set a second moving path in which no obstacle is located on the moving path to the target position (See at least ¶40).
None of the prior art of record reference either taken together or in combination with the prior art of record disclose: 
(Claims 1, 8-10) “store, in the memory, the position data of the detected obstacle on the first moving path when a second movement load required for the moving body to move along the second moving path, which is based on at least one of a distance of travel of the moving body along the second moving path or an area surrounded by the second moving path, is larger than a first movement load required for the moving body to move along the first moving path, which is based on at least one of a distance of travel of the moving body along the first moving path or an area surrounded by the first moving path, and not store the position data of the detected -2-Application No. 16/274,816obstacle on the first moving path when the second movement load for the movement along the second moving path is less than the first movement load for the movement along the first moving path.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/M.M.K./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662